Citation Nr: 1204405	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-48 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to non-service-connected death pension benefits.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits based on the need for the regular aid and attendance of another person, or on account of housebound status.

3.  Entitlement to accrued benefits.

4.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant is the surviving spouse of a deceased Veteran (decedent) who served in the Philippine Commonwealth Army/United States Armed Forces in the Far East (USAFFE) from October 1941 to May 1942, and from September 1945 to March 1946.  The Veteran died in May 1962.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2010 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, the Republic of the Philippines that denied the appellant's claims of entitlement to non-service-connected death pension benefits; entitlement to dependency and indemnity compensation (DIC) benefits based on the need for the regular aid and attendance of another person, or on account of housebound status; entitlement to accrued benefits; and entitlement to service connection for the cause of the Veteran's death.

In her May 2010 Notice of Disagreement, the appellant requested a personal hearing at the RO.  As reflected by a VA Form 21-0820 dated in June 2010, the appellant withdrew her request for a personal hearing at the RO.  The appellant then submitted a request for a Board videoconference hearing in the VA Form 9 she submitted in November 2010.  She was subsequently scheduled for a Board videoconference hearing in October 2011; however, she failed to report for that hearing.  Because the appellant has neither submitted good cause for failure to appear or requested to reschedule the Board hearing, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  As there are no outstanding hearing requests, the case is ready for appellate review.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The decedent died in May 1962, and the appellant filed a VA Form 21-534 for death pension, dependency and indemnity compensation (DIC) and/or accrued benefits in February 2009.

2.  The decedent was a member of the Philippine Commonwealth Army/United States Armed Forces in the Far East (USAFFE) from October 1941 to May 1942, and from September 1945 to March 1946.

3.  The decedent's recognized service did not satisfy the requisite service for the appellant's basic eligibility for VA non-service-connected death pension benefits. 

4.  The appellant has no legal entitlement to dependency and indemnity compensation (DIC) benefits. 

5.  The decedent did not have any claim for VA benefits pending at the time of his death in May 1962.  

CONCLUSIONS OF LAW

1.  Because the decedent's service was not qualifying service for such benefits, the legal criteria for basic eligibility for VA non-service-connected death pension benefits have not been met.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.7, 3.40 (2011).

2.  The appellant has no legal entitlement to additional dependency and indemnity compensation (DIC) benefits based on the need for the regular aid and attendance of another person, or on account of housebound status.  38 U.S.C.A. §§ 1311, 1315, 5102 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2011). 

3.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below, there is no legal basis upon which the non-service-connected death pension benefits, additional DIC benefits and accrued benefits sought may be awarded, and each one of the appellant's three claims must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The notice and duty to assist provisions have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Death Pension

The Secretary of Veterans Affairs shall pay pension for non-service-connected disability or death to the surviving spouse of each Veteran of a period of war who met the service requirements prescribed in section 1521(j) of title 38, United States Code, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541.  Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In addition, laws and regulations provide that certain individuals and groups are considered to have performed active military, naval, or air service for purposes of VA benefits.  38 C.F.R. § 3.7.

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Under Public Law 190 of the 79th Congress (Act of October 6, 1945), persons with service in the Philippine Commonwealth Army; USAFFE (United States Armed Forces, Far East), including the recognized guerrillas; or service with the New Philippine Scouts shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA non-service-connected death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  In effect, those persons with such service are not entitled to non-service-connected VA disability pension benefits.  Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).

A certification from the National Personnel Records Center (NPRC) confirms that the decedent had honorable service with the Philippine Commonwealth Army/USAFFE from October 1941 to May 1942, and from September 1945 to March 1946.  His active duty service (and that it was with the Philippine Commonwealth Army/USAFFE) is not in dispute.  

The Board first acknowledges and recognizes that the evidence does establish that the decedent served and contributed to the war effort through his active service in the Philippine Commonwealth Army/USAFFE.  As a veteran of Philippine forces, he served under the authority of a military order of the President dated July 26, 1941.  The law has restricted the types of entitlements that a veteran serving pursuant to that military order is eligible to receive.  Although a veteran who has served pursuant to the President's July 26, 1941 military order is eligible to receive compensation for a service-connected disability (Title 38, chapter 11) and his spouse is eligible to receive compensation for a service-connected death (Title 38, Chapter 13), they are ineligible to receive a pension for a non-service connected death or disability (Title 38, Chapter 15).  The law is clear on this point. 

The appellant has submitted copies of various documents already of record.  She has also submitted various written statements reflecting her contentions.  However, the appellant has not submitted any information contrary to that provided to and used by VA in its verification of the decedent's service.  In addition, the Board notes that the official documents of record do not indicate, and the appellant has not contended, that the decedent had any additional service which would render her eligible for non-service-connected death pension benefits.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994); see also 38 C.F.R. § 3.8(a).

The governing law and regulations (outlined above) stipulate that service such as that of the decedent is not qualifying for VA non-service-connected death pension benefits.  There is no factual dispute over when or with what organization the decedent served.  Given the applicable statutory and regulatory provisions recited above and the facts of this case, the Board finds that appellant does not meet the basic eligibility requirements for VA non-service-connected death pension benefits.  Thus, the appellant's claim lacks legal entitlement under the applicable provisions.  Consequently, the claim for such benefits lacks legal merit, and must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

B.  Claim for additional DIC benefits (aid and attendance/housebound)

The term 'dependency and indemnity compensation' means a monthly payment made by VA to a surviving spouse, child, or parent because of a service-connected death occurring after December 31, 1956.  Basic entitlement for a surviving spouse exists if the Veteran's death occurred on or after January 1, 1957.  38 C.F.R. § 3.5.  Special monthly dependency and indemnity compensation in the form of increased dependency and indemnity compensation is payable to a surviving spouse who is in need of aid and attendance, or, if not in need of aid and attendance, who is housebound.  38 U.S.C.A. §§ 1311, 1315.

The appellant (the widow of the decedent) seeks entitlement to additional DIC benefits.  In pertinent part, it is contended that the appellant's various physical and mental disabilities have caused her to require the regular aid and attendance of another person, or, in the alternative, to become housebound.

As discussed above, the Board has found that non-service-connected pension benefits are not warranted.  Inasmuch as the appellant's claim for non-service-connected pension benefits has been denied, she has no basic entitlement to dependency and indemnity compensation benefits.  Absent such basic entitlement, the appellant has no legal entitlement to additional benefits based on her need for the regular aid and attendance of another person, or on account of being housebound.  While the appellant may, in fact, be in need of such assistance, the Board is unable to reach the merits of her current claim.  Rather, in a case such as this, where the law, and not the evidence, is dispositive, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the appellant's claim is denied.  

C.  Accrued Benefits

In order for a claimant to be entitled to accrued benefits, a veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  By statute, entitlement to accrued benefits must be based on evidence in the file at the time of death, or evidence, such as VA records, deemed to be of record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 6 Vet. App. 483 (1994).

The Board notes that the decedent did not have any claims pending at the time of his death in May 1962.  In fact, there is no evidence of record that shows that the decedent ever filed any claim for VA benefits while he was alive.  As such, the appellant's claim for accrued benefits must be denied.  

Although the analysis does not need to proceed any further, the Board notes that current regulations provide that where death occurred on or after December 1, 1962, periodic monetary benefits (other than insurance and servicemember's indemnity) authorized under laws administered by the Department of Veterans Affairs to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file as of the date of death, and due and unpaid will, upon the death of such person, be paid to certain survivor(s).  38 C.F.R. § 3.1000(a).  An application for accrued benefits must be filed within one year after the date of death of said veteran.  38 U.S.C.A. § 5121(c), 38 C.F.R. § 3.1000(c).

"Where the payee died before December 1, 1962, accrued benefits will be payable in accordance with the provision of title 38 in effect on the date of death."  VA Reg., Compensation and Pension--Transmittal Sheet 275 (Dec. 1, 1962); see also 38 C.F.R. § 3.100(a); Pub. L. No. 87-825 (Oct. 15, 1962).

The regulation in effect at the time of the Veteran's death was an earlier version of 38 C.F.R. § 3.1000(a) which also provided for accrued benefits to certain survivors.  The salient point to be made in this regard is that the law and regulation in effect on May 1, 1962, also required that an application for accrued benefits be filed within one year of a veteran's death.  38 C.F.R. § 3.1000(a) (Transmittal Sheet 206) (effective May 29, 1959). 

As previously noted, the Veteran died in May 1962.  The appellant filed a claim for death benefits in February 2009.  This was more than one year after her husband's death.  Because her application for accrued benefits was not timely filed, under the governing law (outlined above) there can be no legal entitlement to such benefits.  

Thus, the decedent did not have a claim for VA benefits pending when he died and the appellant filed her claim for accrued benefits more than one year after her husband died.  Therefore, the Board concludes that the appellant's claim for accrued benefits must be denied as a matter of law.  See Sabonis, supra.


ORDER

Entitlement to non-service-connected death pension benefits is denied.

Entitlement to additional DIC benefits based on the need for the regular aid and attendance of another person, or on account of housebound status, is denied.

Entitlement to accrued benefits is denied.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AMC/RO for action as described below.

No service treatment records for the decedent have been associated with the claims file.  The RO did engage in a few attempts to obtain the decedent's military records, but only service personnel records were received in February 2010.  However, the RO never made a formal finding as to the unavailability of the decedent's service medical treatment records and never informed the appellant as to the unavailability of said records.  In addition, it does not appear that the RO ever attempted to obtain other alternative records.  These deficiencies should be rectified on remand.

In cases where a veteran's service medical records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of the case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the claimant in developing facts pertinent to her claim in a case where service medical records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  

Where a veteran's service medical records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The VA Adjudication Procedure Manual provides that alternate sources of evidence may be utilized in cases where the service medical records are missing.  A non-exhaustive list of documents that may be substituted for service medical records in this case includes: statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics, and private physicians where a veteran may have sought treatment, especially soon after service discharge, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examinations.  VA Adjudication Procedure Manual, Manual M21-1MR, part III, subpart iii, chapter 2, section E, paragraph 27b.  The appellant should be afforded the opportunity to provide such documentation.

Thus, further development of the medical evidence is necessary, and adjudication on this basis is therefore indicated.  These considerations require the gathering of records, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (1).  Expedited handling is requested.)

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Take all appropriate steps to secure all alternative service treatment records for the decedent from any appropriate source in accordance with VA Adjudication Procedure Manual, Manual M21-1MR, part III, subpart iii, chapter 2, section E.  The appellant should be afforded the opportunity to provide the documentation described therein.  Any and all records obtained should be associated with the claims file.  If there are no such records, the AMC/RO should so specifically find and the documentation used in making that determination should be set forth in the claims file.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the appellant and her representative must be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, review the record, including any newly acquired evidence, and re-adjudicate the cause of death issue on appeal.  If the obtaining of a medical opinion from any type of specialist is necessary to adjudicate the cause of death issue, especially in light of any newly received information, that development should be accomplished.  Ensure that all theories of service connection are considered.

5.  If the benefit sought on appeal remains denied, provide the appellant and her representative a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the cause of death issue currently on appeal.  Allow appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


